DETAILED ACTION

In response to RCE filed 11/5/2021.  Claims 1-4 and 6-15 are pending.  Claims 1 and 11 were amended.  Claims 13-15 are added as new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pressure-sensitive adhesive tape comprising a base material layer formed from a styrene-based layer and a pressure sensitive adhesive layer that is formed from specific composition of an acryl-based or rubber-based pressure sensitive composition that is formed from specific monomers at specific amounts, does not reasonably provide enablement for any pressure sensitive adhesive tape having a base material layer and a pressure-sensitive adhesive layer having the claimed properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-4, 6-10, and 14 can be used as claimed and whether claims 1-4, 6-10, and 14 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-4, 6-10, and 14, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-4, 6-10, and 14 read on any pressure sensitive adhesive tape having a base material layer and a pressure-sensitive adhesive layer having the claimed properties while the specification discloses a 
	(b) There is no direction or guidance presented for a base material formed from a polyamide, cellulosic material, polyaramid, PMMA resins, and the like and a pressure-sensitive adhesive formed from epoxy, polyurethane, thermoplastic polyurethane, polyesters, and the like.
	(c) There is an absence of working examples concerning a base material formed from a polyamide, cellulosic material, polyaramid, PMMA resins, and the like and a pressure-sensitive adhesive formed from epoxy, polyurethane, thermoplastic polyurethane, polyesters, and the like.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-4, 6-10, and 14.

Claims 1-4, 6-10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “390 N/4 cm2 or more”.  While it is noted that Applicant has support for the range of 390 to 620 N/4 cm2, the limitation as claimed would include values over 620 N/4 cm2.  Given that the Examples and specification do not recite values above 620 N/4 cm2, there is no support for the limitation as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the styrene-based resin" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 or 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akiyama et al. (JP 2016-132697).
Akiyama discloses a double-sided adhesive sheet.  Concerning claim 1, Akiyama discloses the double-sided adhesive sheet comprises a base layer comprising a styrene-based copolymer having a thickness of 100 to 200 microns (pp. 4-13, lines 125-524) and a PSA layer disposed on either side of the base layer, wherein the thickness of each PSA layer is 25 to 80 microns (pp. 13-16, lines 529-634).   As such, the result is a total thickness of the sheet is at least 150 microns.  Examiner notes that the resin in the base layer is found alone or in combination of two or more (p. 4, line 156).  Therefore, the limitation of “alone” would mean that it is 100% styrene-based copolymer and would meet the limitations as claimed.  The adhesive sheet has breaking stress of at least 10 N/mm2 (or 10 MPa) and an elongation at break of 300% to 1000% (pp. 16-19, lines 637-755).  Regarding the PSA layer, the layer is formed from an acrylate-based monomers to form a polymeric layer, wherein the PSA layer can include adhesion-imparting additives (pp. 19-37, lines 758-1512). 
Concerning the claimed crack adhesion value, while it is noted that Akiyama discloses a measurement of the maximum stress separating the adhesive and glass sheet from a metal sheet, there is no evidence that the procedure is the same as that claimed.  As such, since the thicknesses and materials are the same as that claimed, the adhesive and base material, when undergoing the same procedure to determine the crack adhesion, would exhibit the same properties.  Alternatively, since the PSA layer can have additional tackifiers or adhesion-imparting additives, it would have been obvious to add the above additives, in order to have the desired adhesion properties or would include and encompass the claimed ranges.  Examiner In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. 
With respect to claim 2, Akiyama discloses the stress at 20% elongation is 0.1 to 5 N/mm2 (or 0.1 to 5 MPa) (pp. 16-17, lines 638-671).  While it is noted that this test method is not at the claimed 25% elongation, given that the materials and thicknesses are the same as that claimed, when taking the elongation of the adhesive sheet at the claimed 25%, the values would be within the claimed range.  Further, with respect to claim 3, since the materials are the same as that claimed and disclosed in the instant application, the storage modulus would be within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and p. 45, lines 1877-1878).  Regarding claims 6 and 7, the PSA can contain a filler such as a black carbon colorant (pp. 27-28, lines 1113-1138).  Concerning claim 8, the styrene-based resin is specifically styrene-isoprene-styrene and the like (p. 4, lines 151-155).

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (JP 2016-132697) in view of or further in view of Chang (US 20080319130).
Akiyama discloses that while the preferred elongation at break is 200% to 1000%, the upper limit is not particularly limited (p. 18, lines 745-749).  However, Akiyama is silent to the claimed range.
Chang discloses a blend of styrenic block-copolymers and propylene-alpha olefin copolymers at a content of 30 to 70 wt% of the styrenic block copolymers.  The elongation at break of the blend is at least 1000% (claim 8), wherein the resulting composition has excellent flexibility, elasticity, and processability (para. 0004-0005).  As such, for the above properties, one of ordinary skill in the art would have been motivated to use a composition of the base layer of Akiyama to have at least the claimed elongation at break.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (JP 2016-132697).
Akiyama discloses the double-sided adhesive sheet comprises a base layer comprising a styrene-based copolymer having a thickness of 100 to 200 microns (pp. 4-13, lines 125-524) and pp. 13-16, lines 529-634).  As such, the result is a total thickness of the sheet is at least 150 microns.  The ratio of one of the pressure sensitive adhesive layers to the base layer overlaps and includes the range as claimed.  For example, one of the PSA layers has a thickness of 25 microns and the base layer has a thickness of 100 microns, resulting in a ratio of 1/4 and would meet the limitations as claimed.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170145267).
Liu discloses optically clear PSA adhesives that comprise styrenic block copolymers (abstract; para. 0014).  With respect to claims 11 and 13, the PSA is formed onto a Kraft paper liner as a single layer (para. 0061 and 0067), wherein the PSA has a thickness of 250 microns (para. 0055), an elongation at break of 1900% (Example 2), tensile stress (i.e. stress at break) of 15 psi (or at least 0.1 MPa), which includes and encompasses the claimed range (para. 0022), and a storage modulus of about 13.8 x 105 dynes/cm2 (or 1.38 x 105 Pa) (Example 2).  With respect to the peel strength as claimed, Liu discloses the adhesive composition can further include 0.01 to 80 parts of a preferred tackifier such as Wingtack® 95 and the like (para. 0031-0033).  Examiner notes that the instant invention has a tackifier content at the same content; as such, the resulting peel strength would include and encompass the claimed range. Regarding claim 12, the styrenic block copolymer is a polyaromatic vinyl compound (i.e. styrene) and a conjugated diene compound (para. 0025-0029).

Double Patenting
Claims 11-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/975525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a pressure sensitive adhesive having a thickness, elongation at break, and stress at break (tensile strength at break) of the same values.  The term “substrate” of claim 5 can include a release paper and as such, the limitations are met.  The only difference is the ‘525 application claims a filler.  However, it is noted that the present claims are open to including the filler with the comprising language and as such, overlap in scope.  Examiner also notes that claim 4 of the ‘525 application recites a peel strength value that overlaps and includes the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pp. 6-9, filed 11/5/2021, with respect to the 35 USC 112(a) rejection of claims 11-13 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  However, it is noted that Applicant’s amendments to claim 1 have rendered the claims to be rejected again under 35 USC 112(a).  Applicant’s amendments recite only properties and no materials or combination of materials to achieve such properties.  The scope of the claims is not enabled because the base and adhesive can be any material known to man, whereas the specification and examples recited in the specification show that it is a 

Applicant's arguments filed 11/5/2021 regarding the art rejections have been fully considered but they are not persuasive.  Applicant asserts that measurement of the pressing adhesive force is the same as the determination of the crack adhesion force and given that one of the Examples of Akiyama as allegedly showing a “crack adhesion force” of 294 N/4 cm2, the reference is not applicable to the instant claims.  Examiner respectfully disagrees and notes that the methods of measurement are different and it is not clear if the different methods would result in the same measurements.  Akiyama is silent to the second steel plate and rate at which the second steel plate is removed from the first steel plate.  Examiner notes that glass is different from steel and as a result, may have different bond strength values.  As such, Applicant has not shown that the values would be the same or technically pointed out how these would be the same values, given the above cited differences.  As such, the Akiyama reference is still applicable as shown above.  Examiner notes that Applicant’s assertions of unexpected results are not commensurate in scope with the examples within the specification because there is no recitation of the composition and/or amounts thereof.
With respect to the Liu reference, Applicant asserts that Liu is silent to the claimed peel strength and therefore is not applicable to the claimed invention.  Examiner respectfully disagrees and notes that while the Examples show a different peel strength when converted, para. 0031-0033).  Examiner notes that the instant invention has a tackifier content at the same content; as such, the resulting peel strength would include and encompass the claimed range.  As such, Liu is still applicable to the instant claims.  Examiner notes that Applicant’s assertions of unexpected results are not commensurate in scope with the examples within the specification.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783